Name: Commission Regulation (EEC) No 3184/92 of 30 October 1992 amending Regualtion (EEC) No 2026/92 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/70 Official Journal of the European Communities 31 . 10. 92 COMMISSION REGULATION (EEC) No 3184/92 of 30 October 1992 amending Regulation (EEC) No 2026192 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores arid Madeira relating to certain agricultural products ('), and in particular Article 10 thereof, Whereas Commission Regulation (EEC) No 2026/92 of 22 July 1992 on detailed rules for the application of the specific supply measures for Madeira as regards olive oil and establishing the forecast supply balance (2) fixes the forecast supply balance for olive oil for Madeira for the period 1 July to 31 October 1992 ; whereas, in order to permit supplies of olive oil to be made to Madeira during the 1992/93 marketing year, a forecast supply balance must be established for the period 1 November 1992 to 31 October 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2026/92 is hereby amended as follows : 1 . in the first subparagraph of Article 1 ( 1 ), '1 July to 31 October 1992' is replaced by '1 November 1992 to 31 October 1993'; 2. the Annex is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 173, 27. 6 . 1992, p . 1 . 0 OJ No L 207, 23. 7 . 1992, p. 18 . 31 . 10 . 92 Official Journal of the European Communities No L 317/71 ANNEX Forecast supply balance for olive oil for Madeira for the period 1 November 1992 to 31 Qctober 1993 (in tonnes) Code Description Quantity 1509 10 90 100 Virgin olive oil in immediate containers holding no more than 5 litres 1 00 1509 10 90 900 Virgin olive oil in immediate containers holding more than 5 litres  1509 90 00 100 Olive oil (Riviera) in immediate containers holding no more than 5 litres 300 1 509 90 00 900 Olive oil (Riviera) in immediate containers holding more than 5 litres  1510 00 90 100 Olive-residue oil in immediate containers holding no more than 5 litres  1510 00 90 900 Olive-residue oil in immediate containers holding more than 5 litres  Total 400